Exhibit 10.1

CHANGE OF CONTROL

PROTECTION AGREEMENT

                       Agreement (this "Agreement") made as of January 1, 2006,
by and between Overseas Shipholding Group, Inc., a corporation incorporated
under the laws of Delaware with its principal office at 666 Third Avenue, New
York, New York 10017 (the "Company") and Myles Itkin (the "Executive").

W I T N E S S E T H:

                       WHEREAS, the Company believes that the establishment and
maintenance of a sound and vital management of the Company and its affiliates is
essential to the protection and enhancement of the interests of the Company and
its stockholders;

                       WHEREAS, the Company also recognizes that the possibility
of a Change of Control (as defined in Section 1(iii) hereof), with the attendant
uncertainties and risks, might result in the departure or distraction of key
employees of the Company to the detriment of the Company; and

                       WHEREAS, the Company has determined that it is
appropriate to take steps to induce key employees to remain with the Company,
and to reinforce and encourage their continued attention and dedication, when
faced with the possibility of a Change of Control.

                       NOW, THEREFORE, in consideration of the premises and
mutual covenants herein contained, the parties hereto hereby agree as follows:

                       1.        Definitions.    The foregoing terms shall have
the following meaning:

                                  (i)          "Anticipatory Termination" means
a Termination without Cause or for Good Reason that occurs after a tender offer
is announced for the Company or after material discussions have occurred with a
possible acquirer with regard to a Transaction, provided, that such offer or
discussions have not terminated.

                                  (ii)         "Cause" shall mean: (A) the
Executive's willful misconduct involving the Company or its assets, business or
employees or in the performance of his duties which is materially injurious to
the Company (in a manner which would effect the Company economically or as to
its reputation); (B) the Executive's indictment for, or conviction of , or
pleading guilty or nolo contendre to, a felony (provided that for this purpose,
a felony shall cover any action or inaction that is a felony or crime under
federal, state or local law in the United States (collectively, "U.S. law") and
any action or inaction which takes place outside of the United States, if it
would be a felony under U.S. law); (C) the Executive's continued and substantial
failure to attempt in good faith to perform his duties with the Company (other
than failure resulting from his incapacity due to physical or mental illness or
injury), which failure has continued for a period of at least ten (10) days
after written notice thereof from the Company; (D) the Executive's breach of any
material provisions of any agreement with the Company, which breach, if curable,
is not cured within ten (10) days after written notice thereof from the Company;
or (E) the Executive's failure to attempt in good faith to promptly follow a
written direction of the Board of Directors of the Company (the "Board") or a
more senior officer, provided that the failure shall not be considered "Cause"
if the Executive, in good faith, believes that such direction, or implementation
thereof, is illegal and he promptly so notifies the Chairman of the Board in
writing.  No act or failure to act by the Executive shall be deemed to be
"willful" if he believed in good faith that such action or non-action was in or
not opposed to, the best interests of the Company.

                                  (iii)        A "Change of Control" shall mean
the occurrence of any of the following events: (i) any person (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") and as used in Sections 13(d) and 14(d) thereof), excluding the
Company, any "Subsidiary," any employee benefit plan sponsored or maintained by
the Company, or any Subsidiary (including any trustee of any such plan acting in
his capacity as trustee), becomes the beneficial owner (as defined in Rule
13(d)-3 under the Exchange Act) of shares of the Company having at least thirty
percent (30%) of the total number of votes that may be cast for the election of
directors of the Company; provided, that no Change of Control will be deemed to
have occurred as a result of an increase in ownership percentage in excess of
thirty percent (30%) resulting solely from an acquisition of securities by the
Company unless and until such person acquires additional shares of the Company;
(ii) there is a merger or other business combination of the Company, sale of all
or substantially all of the Company's assets or combination of the foregoing
transactions or a liquidation of the Company, (a "Transaction"), other than a
Transaction involving only the Company and one or more of its Subsidiaries, or a
Transaction immediately following which the shareholders of the Company
immediately prior to the Transaction continue to have a majority of the voting
power in the resulting entity in approximately the same proportion as they had
in the Company immediately prior to the Transaction; or (iii) during any period
of two (2) consecutive years beginning on or after the date hereof, the persons
who were directors of the Company immediately before the beginning of such
period (the "Incumbent Directors") shall cease (for any reason other than death)
to constitute at least a majority of the Board or the board of directors of any
successor to the Company, provided that, any director who was not a director as
of the date hereof shall be deemed to be an Incumbent Director if such director
was elected to the Board by, or on the recommendation of or with the approval
of, at least two-thirds (2/3) of the directors who then qualified as Incumbent
Directors either actually or by prior operation of the foregoing unless such
election, recommendation or approval occurs as a result of an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act or any successor provision) or other
actual or threatened solicitation of proxies or contests by or on behalf of a
person other than a member of the Board. Only one (1) Change of Control may
occur under this Agreement.

                                  (iv)        "Disability" shall mean the
Executive's failure to have performed his material duties and responsibilities
as a result of physical or mental illness or injury for more than one hundred
eighty (180) days during a three hundred sixty-five (365) day period.

                                  (v)         "Good Reason" shall mean a
termination by the Executive effected by a written notice given within ninety
(90) days after the occurrence of the Good Reason event. For purposes of this
Agreement, "Good Reason" shall mean the occurrence of any of the following
events without the Executive's express written consent which event is not cured
within ten (10) days after written notice thereof from the Executive to the
Company: (A) any material diminution in the Executive's position, duties,
responsibilities, title or authority, or the assignment to the Executive of
duties and responsibilities materially inconsistent with his position, except in
connection with the Executive's termination for Cause or as a result of death,
or temporarily as a result of the Executive's incapacity or other absence for an
extended period; (B) a reduction in the Executive's annual base salary; (C) a
relocation of the Executive's principal business location to an area outside of
a fifty (50) mile radius of both the Executive's current principal business
location and the Executive's principal residence; or (D) any breach of Section
13 of this Agreement.

                                  (vi)        A termination "without Cause"
shall mean a termination of the Executive's employment by the Company other than
for a termination for Cause or due to Disability.

                       2.        Term.    This Agreement shall commence on the
date hereof and shall expire on the earliest of (i) three (3) years from the
date hereof, subject to the right of the Board and the Executive to extend it,
provided that, if a Change of Control takes place prior to three (3) years from
the date hereof, the duration of this Agreement under this subpart (i) shall be
until two (2) years after the Change of Control whether such two (2) year period
ends before or after the end of such three (3) year period; (ii) the date of the
death of the Executive or retirement or other termination of the Executive's
employment (voluntarily or involuntarily) with the Company prior to a Change of
Control other than as a result of a termination by the Company without Cause or
by the Executive for Good Reason that is an Anticipatory Termination; or (iii)
ninety (90) days after an Anticipatory Termination by the Company without Cause
or by the Executive with Good Reason if a Change of Control does not occur on or
prior to such date. Notwithstanding anything in this Agreement to the contrary,
if the Company becomes obligated to make any payment to the Executive pursuant
to the terms hereof at or prior to the expiration of this Agreement, then this
Agreement shall remain in effect for such and related purposes (including but
not limited to under Section 5 hereof) until all of the Company's obligations
hereunder are fulfilled. Further, provided that a Change of Control has taken
place prior to the termination of this Agreement, the provisions of Sections 10
and 12 hereof shall survive and remain in effect notwithstanding the termination
of this Agreement, the termination of the Executive's employment or any breach
or repudiation or alleged breach or repudiation by the Company or the Executive
of this Agreement or any one or more of its terms.

                       3.        Termination Following Change of Control. If,
and only if, (i) a Change of Control occurs and the Executive's employment with
the Company is terminated by the Company without Cause or by the Executive for
Good Reason at any time within two (2) years after the Change of Control or (ii)
there was an Anticipatory Termination and the Change of Control has taken place
within ninety (90) days thereafter, the Executive shall be entitled to the
amounts provided in Section 4 upon such termination. In the event of an
Anticipatory Termination, if any equity grants which were granted prior to a
Change of Control would vest on a Change of Control after an Anticipatory
Termination, any such equity grants that otherwise would be forfeited (after
application of any other accelerated vesting provision) shall not be forfeited
pending a determination of whether or not a Change of Control occurs within
ninety (90) days thereafter (the "Determination Period"), but during the
Determination Period no unvested option shall vest or be exercisable, no other
unvested equity grant shall vest and no dividends shall be payable unless and
until the Change of Control takes place during the Determination Period. If a
Change of Control occurs during the Determination Period, and the option
exercise period would otherwise have expired, then the exercise period for any
equity grants which otherwise would have expired during the Determination Period
shall automatically be deemed to have been extended to the date which is thirty
(30) days following the first date after such Change of Control in which shares
of the Company could be traded by the Executive on the applicable market under
the Company's trading window policies but, with regard to any outstanding
options on the date hereof, not beyond the last day of extension permitted under
Section 409A ("Code Section 409A") of the Internal Revenue Code of 1986, as
amended (the "Code"), without such option being deemed subject to Code Section
409A as of the date granted.

                       4.        Compensation on Change of Control Termination.
(a) If, pursuant to Section 3, the Executive is entitled to amounts and benefits
under this Section 4, the Executive shall receive the following payments and
benefits from the Company:

                      (A)    (i)  subject to submission of appropriate
documentation, any incurred but unreimbursed business expenses for the period
prior to the Executive's termination payable in accordance with the Company's
policies and practices; (ii) any base salary, bonus, vacation pay or other
compensation accrued or earned under law or in accordance with the Company's
policies applicable to the Executive but not yet paid; and (iii) any other
amounts or vested benefits due under the then applicable employee benefit
(including, without limitation, any non-qualified pension plan or arrangement),
equity or incentive plans of the Company then in effect, applicable to the
Executive as shall be determined and paid in accordance with such plans;

                      (B)    subject to Section 4(b) and Section 8 hereof, in a
lump sum (without regard to any interest which may have accrued thereon) within
ten (10) days after the satisfaction of the requirements of Section 8 hereof
(or, if such termination occurred prior to a Change of Control, within ten (10)
days after the latter of the aforesaid date or the Change of Control), (i) two
(2) times the sum of (x) the Executive's annual base salary rate in effect
immediately prior to his termination (or if such termination is by the Executive
pursuant to Section 1(v)(B), Executive's annual base salary rate in effect
immediately prior to such reduction of the rate of his annual base salary), plus
(y) the Executive's highest target annual incentive compensation in effect
within one hundred eighty (180) days prior to, or at any time after, the Change
of Control; provided, that if no target annual incentive compensation is in
effect during such period, then for the purpose of this Section 4(a)(B)(i)(y),
the Executive's target incentive compensation shall be deemed to be 50% of the
Executive's annual base salary rate in effect immediately prior to his
termination (or if such termination is by the Executive pursuant to Section
1(v)(B), Executive's annual base salary rate in effect immediately prior to such
reduction of the rate of his annual base salary); (ii) a lump sum amount equal
to twenty-four (24) months of additional employer contributions under any
qualified or nonqualified defined contribution pension plan or arrangement of
the Company applicable to the Executive, measured from the date of termination
of employment and not contributed to the extent that the Executive would
otherwise be entitled to such contributions during such period if he had
contributed at the maximum permitted salary reduction level during such period;
(iii) a pro rata target bonus for the year in which Executive is terminated
based on the portion of the year the Executive was employed, provided that, if
no target annual incentive compensation is in effect during such period, then
for the purpose of this Section 4(a)(B)(iii), the Executive's target incentive
compensation shall be deemed to be 50% of the Executive's annual base salary
rate in effect immediately prior to his termination (or if such termination is
by the Executive pursuant to Section 1(v)(B), Executive's annual base salary
rate in effect immediately prior to such reduction of the rate of his annual
base salary); and (iv) to the extent not paid pursuant to Section 4(a)(A) above,
any earned but unpaid bonus for a previously completed fiscal year of the
Company; provided that such bonus shall be paid to the Executive in the year
following the completed fiscal year of the Company when other executive's of the
Company receive their bonuses; and

                      (C)    subject to Section 4(b) and Section 8 hereof, (i)
continued coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 ("COBRA") under the Company health plans in which the Executive
participated immediately prior to the date of termination of the Executive's
employment, or materially equivalent plans thereto (the "Health Plans"), for the
Executive and the Executive's dependents until the earliest of (a) the Executive
or the Executive's eligible dependents, as the case may be, ceasing to be
eligible under COBRA, (b) twenty-four (24) months following the date of
termination of the Executive's employment, and (c) the Executive's commencement
of other substantially full-time employment; provided that the Executive timely
elects such COBRA coverage and pays the same premium amount for such coverage as
the Executive would pay if an active employee; and further provided that such
coverage shall cease to the extent that the providing of such coverage would
violate applicable law or result in the Executive or other participants being
taxed on the benefits under such Health Plan or alternative materially
equivalent coverage or a payment therefor (on a tax grossed up basis, to the
extent the amount taxable to the Executive is greater than the amount taxable to
him if he was an employee and participated in the Health Plans); and (ii) all of
the Executive's then unvested equity awards which were granted prior to a Change
of Control shall automatically vest and all restrictions thereon shall lapse.

           (b)    If the Company determines in good faith that any payment under
Section 4(a) would cause a violation of Code Section 409A if paid within the
first six (6) months after termination of the Executive's employment, such
amount(s) shall not be paid during such six (6) month period but shall instead
be paid in a lump sum (without interest) immediately after the end of such six
(6) month period. Thereafter, payments shall be made in accordance with the
Company's normal payroll practices.

                        5.        Excise Tax. In the event that the Executive
shall become entitled to payments and/or benefits provided by this Agreement or
any other amounts in the "nature of compensation" (whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement with the Company,
any person whose actions result in a change of ownership or effective control
covered by Section 280G(b)(2) of the Code or any person affiliated with the
Company or such person) as a result of a Change of Control (collectively the
"Company Payments"), and if such Company Payments will be subject to the tax
(the "Excise Tax") imposed by Section 4999 of the Code (and any similar tax that
may hereafter be imposed by any taxing authority) the amounts of any Company
Payments shall be automatically reduced to an amount one dollar less than an
amount that would subject the Executive to the Excise Tax; provided, however,
that the reduction shall occur only if the reduced Company Payments received by
the Executive (after taking into account further reductions for applicable
federal, state and local income, social security and other taxes) would be
greater than the unreduced Company Payments to be received by the Executive
minus (i) the Excise Tax payable with respect to such Company Payments and (ii)
all applicable federal, state and local income, social security and other taxes
on such Company Payments. The Executive may elect which payments and benefits
shall be reduced to accomplish the foregoing, but, if the Executive does not
make such an election, cash payments shall be reduced first.

                                   (a)        For purposes of determining
whether any of the Company Payments will be subject to the Excise Tax and the
amount of such Excise Tax, (x) the Company Payments shall be treated as
"parachute payments" within the meaning of Section 280G(b)(2) of the Code, and
all "parachute payments" in excess of the "base amount" (as defined under Code
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that, in the opinion of the Company's
independent certified public accountants appointed prior to any change in
ownership (as defined under Code Section 280G(b)(2)) or tax counsel selected by
such accountants (the "Accountants") such Company Payments (in whole or in part)
either do not constitute "parachute payments," including giving effect to the
recalculation of stock options in accordance with Treasury Regulation Section
1.280G-1 Q/A33, represent reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code in excess of the "base
amount" or are otherwise not subject to the Excise Tax, and (y) the value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code. To
the extent permitted under Revenue Procedure 2003-68, the value determination
shall be recalculated to the extent it would be beneficial to the Executive, at
the request of the Executive.

                                   (b)        For purposes of making the
calculation hereunder, the Executive shall be deemed to pay U.S. federal income
taxes at the highest marginal rate of U.S. federal income taxation in the
calendar year in which the Company Payments are to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive's residence for the calendar year in which the Company Payments
are to be made, net of the maximum reduction in U.S. federal income taxes which
could be obtained from deduction of such state and local taxes if paid in such
year.

                                   (c)        In the event of any controversy
with the Internal Revenue Service (or other taxing authority) with regard to the
Excise Tax, the Executive shall permit the Company to control issues related to
the Excise Tax (at its expense), provided that such issues do not potentially
materially adversely affect the Executive, but the Executive shall control any
other issues. In the event the issues are interrelated, the Executive and the
Company shall in good faith cooperate so as not to jeopardize resolution of
either issue, but if the parties cannot agree the Executive shall make the final
determination with regard to the issues. In the event of any conference with any
taxing authority as to the Excise Tax or associated income taxes, the Executive
shall permit the representative of the Company to accompany the Executive, and
the Executive and the Executive's representative shall cooperate with the
Company and its representative.

                                   (d)        The Company shall be responsible
for all charges of the Accountants.

                                   (e)        The Company and the Executive
shall promptly deliver to each other copies of any written communications, and
summaries of any verbal communications, with any taxing authority regarding the
Excise Tax.

                       6.          Notice of Termination. After a Change of
Control, any purported termination of the Executive's employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 16. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment. Further, a Notice
of Termination for Cause after a Change of Control is required to include a copy
of a resolution duly adopted by the affirmative vote of not less than two-thirds
(2/3) of the entire membership of the Board at a meeting of the Board which was
called and held for the purpose of considering such termination and which the
Executive had the right to attend and speak finding that, in the good faith
opinion of the Board, the Executive has engaged in conduct set forth in the
definition of Cause herein, and specifying the particulars thereof in detail.

                       7.          Date of Termination. "Date of termination,"
with respect to any purported termination of the Executive's employment after a
Change of Control, shall mean the date specified in the Notice of Termination
and, in the case of a termination by the Executive for Good Reason, shall not be
less than five (5) days nor more than sixty (60) days, from the date such Notice
of Termination is given. In the event a Notice of Termination is given by the
Company, the Executive may treat such notice as having a date of termination at
any date between the date of receipt of such notice and the date of termination
indicated in the Notice of Termination by the Company; provided, that the
Executive must give the Company written notice of the date of termination if he
deems it to have occurred prior to the date of termination indicated in the
Notice of Termination.

                       8.          Acceptance and Release. Any and all amounts
payable and benefits or additional rights provided pursuant to Sections 4(a)(B)
and (C) above shall only be payable if the Executive executes and delivers to
the Company an Acceptance Form and Release in the form attached hereto as
Exhibit A discharging all claims of the Executive which may have occurred up to
the date of termination (with such changes therein as may be necessary to make
it valid and encompassing under applicable law) within the appropriate time
described in the Acceptance Form and Release presented by the Company to the
Executive. Notwithstanding anything herein to the contrary, if the Executive
materially breaches any of the provisions of Section 10 of this Agreement, the
Company may cease all payments and benefits due to the Executive thereafter
under Sections 4(a)(B) and (C) above (other than as required by law).

                       9.          No Duty to Mitigate/Set-off. Other than as
set forth in Section 4(a)(C), the Company agrees that if the Executive's
employment with the Company is terminated pursuant to this Agreement during the
term of this Agreement, the Executive shall not be required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Agreement. Further, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by the Executive or benefit provided to the Executive as the
result of employment by another employer or otherwise. Except as otherwise
provided herein and apart from any disagreement between the Executive and the
Company concerning interpretation of this Agreement or any term or provision
hereof, the Company's obligations to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive. The amounts due under Section 4 are inclusive, and in
lieu of, any amounts payable under any other salary continuation or cash
severance arrangement of the Company and to the extent paid or provided under
any other such arrangement shall be offset against the amount due hereunder.

                      10.          Confidentiality, Non-Competition,
Non-Solicitation and Cooperation.

                                    (a)      During the Executive's employment
with the Company and thereafter, the Executive agrees not to, directly or
indirectly, for any reason whatsoever, communicate or disclose to any
unauthorized person, firm or corporation, or use for the Executive's own
account, without the prior written consent of the Board or the Chief Executive
Officer of the Company (the "CEO"), any proprietary processes, trade secrets or
other confidential data or information of the Company and its related and
affiliated companies concerning their businesses or affairs, accounts, products,
services or customers, it being understood, however, that the obligations of
this Section 10(a) shall not apply to the extent that the aforesaid matters (i)
are disclosed in circumstances in which the Executive is legally required to do
so, provided that the Executive gives the Company prompt written notice of
receipt of notice of any legal proceedings so as the Company has the opportunity
to obtain a protective order, or (ii) become known to and available for use by
the public other than by the Executive's wrongful act or omission.



                                    (b)      During the Executive's employment
with the Company and thereafter, the Executive agrees to fully cooperate with
the Company or its counsel in connection with any matter, investigation,
proceeding or litigation regarding any matter in which the Executive was
involved during the Executive's employment with the Company or to which the
Executive has knowledge based on the Executive's employment with the Company.



                                    (c)      During the Executive's employment
with the Company and, if the Executive is receiving the amounts and benefits
provided under Section 4, for the one (1) year period following the termination
of the Executive's employment with the Company, the Executive agrees not to
participate, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant or in any capacity whatsoever (within the United States of America,
or in any country where the Company or its affiliates do business) in a business
in competition with any Material Business (as defined below) conducted by the
Company as of the date of the termination of the Executive's employment
("Competitor"), provided, however, that such participation will not include (i)
the mere ownership of not more than one percent (1%) of the total outstanding
stock of a publicly held company, (ii) engaging in any activity with, or for, a
non-competitive division, subsidiary or affiliate of any Competitor, or (iii)
any activity engaged in with the prior written approval of the Board or the CEO.
A business shall be deemed to be a "Material Business" of the Company if it
generated more than 5% of the Company's revenues in the fiscal year ending
immediately prior to termination of the Executive's employment or is projected
to generate more than 5% of the Company's revenues in the fiscal year of
termination of the Executive's employment.



                                    (d)      During the Executive's employment
with the Company and, if the Executive is receiving the amounts and benefits
provided under Section 4, for the one (1) year period following the termination
of the Executive's employment with the Company, the Executive agrees that he
will not, directly or indirectly, individually or on behalf of any other person,
firm, corporation or other entity, solicit, induce, hire or retain any employee
of the Company (or any person who had been such an employee in the prior six (6)
months) to leave the employ of the Company or to accept employment or retention
as an independent contractor with, or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or take
any action to assist or aid any other person, firm, corporation or other entity
in identifying, soliciting, hiring or retaining any such employee; provided, the
Executive may serve as a reference after the Executive is no longer employed by
the Company, but not with regard to any entity with which the Executive is
affiliated or from which the Executive is receiving compensation and this
provision shall not be violated by general advertising not specifically targeted
at employees of the Company.



                                    (e)      During the Executive's employment
with the Company and, if the Executive is receiving the amounts and benefits
provided under Section 4, for the one (1) year period following the termination
of the Executive's employment with the Company, the Executive will not solicit
or induce any customer of the Company to purchase goods or services offered by
the Company from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any such customer.



                                    (f)      Because the Company's remedies at
law for a breach or threatened breach of any of the provisions of this Section
would be inadequate, the Executive acknowledges and agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available.



                                    (g)      If it is determined by a court of
competent jurisdiction that any restriction in this Section 10 is excessive in
duration or scope or is unreasonable or unenforceable, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted.



                                    (h)      The obligations contained in this
Section 10 shall survive the termination, separation, or expiration of the
Executive's employment with the Company and shall be fully enforceable
thereafter.



                       11.       Service with Subsidiaries. For purposes of this
Agreement, employment by a subsidiary or a parent of the Company shall be deemed
to be employment by the Company and references to the Company shall include all
such entities, except that the payment obligation hereunder shall be solely that
of the Company. A Change of Control, however, as used in this Agreement, shall
refer only to a Change of Control of the Company.

                       12.       No Resignation.

                                   (a)       In consideration of this Agreement,
the Executive agrees that he will not resign from the Company without Good
Reason for at least one hundred eighty (180) days from the date hereof, except
the foregoing shall not apply after a Change of Control.

                                   (b)       The Company shall continue to cover
the Executive, or cause the Executive to be covered, under any director and
officer insurance maintained after the Change of Control for directors and
officers of the Company (whether by the Company or another entity) at the
highest level so maintained for any other past or active director or officer
with regard to any action or omission of the Executive while an officer or
director of the Company. Such coverage shall continue for any period during
which the Executive may have any liability for the aforesaid actions or
omissions.

                                   (c)       Following a Change of Control, the
Company shall, with regard to matters related to Executive's period of
employment with the Company, indemnify the Executive to the fullest extent
permitted or authorized by the Company's bylaws against any claims, suits,
judgments, expenses (including reasonable attorney fees), with advancement of
legal fees and disbursements to the fullest extent permitted by law, arising
from, out of, or in connection with the Executive's services as an officer or
director of the Company, as an officer or director of any affiliate for which
the Executive was required to serve as such by the Company or as a fiduciary of
any benefit plan of the Company or any affiliate.

                       13.       Successors; Binding Agreement. In addition to
any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree in writing to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. This Agreement
shall inure to the benefit of and be enforceable by the Executive's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive shall die while any amount
would still be payable to the Executive hereunder if the Executive had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive's estate. This Agreement is
personal to the Executive and neither this Agreement or any rights hereunder may
be assigned by the Executive.

                       14.       Miscellaneous. No provisions of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Executive and such officer
as may be specifically designated by the Board. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
Agreement constitutes the entire Agreement between the parties hereto pertaining
to the subject matter hereof. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
All references to any law shall be deemed also to refer to any successor
provisions to such laws.

                       15.       Counterparts. This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

                       16.       Notices. Any notice or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally, or sent by registered mail, postage prepaid. Any such notice shall
be deemed given when so delivered personally, or, if mailed, five days after the
date of deposit in the United States mails, or as follows:

                                   (i)         If to the Company, to:
                                                Overseas Shipholding Group, Inc.
                                                666 Third Avenue
                                                New York, New York 10017
                                                Attention: Chairman


                                  (ii)         If to the Executive, to his shown
address on
                                                the books of the Company.


                       Any party may by notice given in accordance with this
Section to the other parties, designate another address or person for receipt of
notices hereunder.

                       17.       Separability. If any provisions of this
Agreement shall be declared to be invalid or unenforceable, in whole or in part,
such invalidity or unenforceability shall not affect the remaining provisions
hereof which shall remain in full force and effect.

                       18.       Legal Fees. In the event the Company does not
make the payments due hereunder on a timely basis (as determined by an
arbitrator) and the matter is arbitrated pursuant to Section 19 below, if the
Executive prevails in such arbitration, the Company shall pay all costs of such
arbitration, including reasonable legal fees and other reasonable fees and
expenses which the Executive may incur (on a tax grossed up basis, to the extent
such amounts are taxable to the Executive). The Company shall pay to the
Executive interest at the prime lending rate (as announced from time to time by
Citibank, N.A.) on all or any part of any amount to be paid to Executive
hereunder that is not paid when due. The prime rate for each calendar quarter
shall be the prime rate in effect on the first day of the calendar quarter.

                       19.       Arbitration. Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration conducted in the City of New York in the State of New York under the
Commercial Arbitration Rules then prevailing of the American Arbitration
Association and such submission shall request the American Arbitration
Association to: (i) appoint an arbitrator experienced and knowledgeable
concerning the matter then in dispute; (ii) require the testimony to be
transcribed; (iii) require the award to be accompanied by findings of fact and
the statement for reasons for the decision; and (iv) request the matter to be
handled by and in accordance with the expedited procedures provided for in the
Commercial Arbitration Rules. The determination of the arbitrators, which shall
be based upon a de novo interpretation of this Agreement, shall be final and
binding and judgment may be entered on the arbitrators' award in any court
having jurisdiction. The Company shall pay all costs of the American Arbitration
Association and the arbitrator.

                       20.       Withholding. Any payments made or benefits
provided to the Executive under this Agreement shall be reduced by any
applicable withholding taxes or other amounts required to be withheld by law or
contract.

                       21.       Code Section 409A. If any provision of this
Agreement would cause the Executive to incur any additional tax or interest
under Code Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company shall, after consulting with the Executive, reform such
provision; provided that the Company agrees to maintain, to the maximum extent
practicable, the original intent and economic benefit to the Executive of the
applicable provision without violating the provisions of Code Section 409A. The
Company shall indemnify and hold the Executive harmless, on an after-tax basis,
for any additional tax (including interest and penalties with respect thereto)
imposed on the Executive as a result of Code Section 409A with regard to the
payments and benefits hereunder.

                       22.       Non-Exclusivity of Rights. Nothing in this
Agreement shall prevent or limit the Executive's continuing or future
participation in any benefit, bonus, incentive, equity or other plan or program
provided by the Company and for which the Executive may qualify, nor shall
anything herein (except Section 9) limit or otherwise prejudice such rights as
the Executive may have under any other currently existing plan, agreement as to
employment or severance from employment with the Company or statutory
entitlements, provided, that (i) to the extent such amounts are paid under
Section 4 hereof or otherwise, they shall not be due under any such program,
plan, agreement, or statute, and (ii) to the extent such amounts are paid under
any such program, plan, agreement, statute, or otherwise, they shall not be due
under Section 4 hereof. Amounts that are vested benefits or which the Executive
is otherwise entitled to receive under any plan or program of the Company, at or
subsequent to the date of termination shall be payable in accordance with such
plan or program, except as otherwise specifically provided herein.

                       23.       Not an Agreement of Employment. This is not an
agreement assuring employment and, subject to any other agreement between the
Executive and the Company, the Company reserves the right to terminate the
Executive's employment at any time with or without cause, subject to the payment
provisions hereof, if any, that are applicable. The Executive acknowledges that
he is aware that he shall have no claim against the Company hereunder or for
deprivation of the right to receive the amounts hereunder as a result of any
termination that does not specifically satisfy the requirements hereof or as a
result of any other action taken by the Company.

                       24.       Independent Representation. The Executive
acknowledges that he has been advised by the Company to have the Agreement
reviewed by independent counsel and has been given the opportunity to do so.

                       25.       Governing Law. This Agreement shall be
construed, interpreted, and governed in accordance with the laws of the State of
Delaware without reference to rules relating to conflicts of law.

                       IN WITNESS WHEREOF, the Company has caused this Agreement
to be duly executed and the Executive has hereunto set his hand as of the date
first set forth above.

                                                           OVERSEAS SHIPHOLDING
GROUP, INC.
                                                           By: /s/Morten
Arntzen                                      
                                                           Name: Morten Arntzen
                                                           Title: President and
Chief Executive Officer

                                                           EXECUTIVE
                                                           /s/Myles R. Itkin
                                                           Myles Itkin



EXHIBIT A

ACCEPTANCE FORM AND RELEASE


Release

              1.       I agree and acknowledge that the payments and other
benefits provided pursuant to the Change of Control Protection Agreement
("Agreement"), dated January 1, 2006: (i) are in full discharge of any and all
liabilities and obligations of the Company to me, monetarily or with respect to
employee benefits or otherwise, including but not limited to any and all
obligations arising under any alleged written or oral employment agreement,
policy, plan or procedure of the Company and/or any alleged understanding or
arrangement between me and the Company; and (ii) exceed any payment, benefit, or
other thing of value to which I might otherwise be entitled under any policy,
plan or procedure of the Company and/or any agreement between me and the
Company.
              2.       In consideration for the payments and benefits to be
provided to me pursuant to the Agreement, I forever release and discharge the
Company from any and all claims. This includes claims that are not specified in
this Acceptance Form and Release (this "Release"), claims of which I am not
currently aware, claims under: (i) the Age Discrimination in Employment Act, as
amended; (ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the
Americans with Disabilities Act, as amended; (iv) the Employee Retirement Income
Security Act of 1974, as amended (excluding claims for accrued, vested benefits
under any employee benefit pension plan of the Company in accordance with the
terms and conditions of such plan and applicable law); (v) the Workers'
Adjustment and Retraining Notification Act; (vi) the Family and Medical Leave
Act; (vii) any claim under the New York State Human Rights Law and the New York
City Administrative Code; (viii) any other claim (whether based on federal,
state, or local law, statutory or decisional) relating to or arising out of my
employment, the terms and conditions of such employment, the separation of such
employment, and/or any of the events relating directly or indirectly to or
surrounding the separation of that employment, including, but not limited to,
breach of contract (express or implied), wrongful discharge, detrimental
reliance, defamation, emotional distress or compensatory or punitive damages;
and (ix) any claim for attorneys' fees, costs, disbursements and/or the like.
Notwithstanding anything herein to the contrary, the sole matters to which this
Release does not apply are (i) the rights of indemnification and directors and
officers liability insurance coverage to which I was entitled immediately prior
to my termination; and (ii) my rights under any tax-qualified pension plan or
claims for accrued vested benefits under any other employee benefit plan, policy
or arrangement maintained by the Company or under the Consolidated Omnibus
Budget Reconciliation Act of 1985.
              3.       This Release applies to me and to anyone who succeeds to
my rights, such as my heirs, executors, administrators of my estate, trustees,
and assigns. This Release is for the benefit of (i) the Company, (ii) any
related corporation or entity, (iii) any director, officer, employee, or agent
of the Company or of any such related corporation or entity, or (iv) any person,
corporation or entity who or that succeeds to the rights of the Company or of
any such person, corporation or entity.
              4.       I acknowledge that I: (a) have carefully read in their
entirety the Agreement, this Release [and the information attached as Appendix I
provided pursuant to the Older Workers Benefit Protection Act]; (b) have had an
opportunity to consider fully for at least [twenty-one (21)] [forty-five (45)]
days the terms of the Agreement, this Release [and information attached as
Appendix I]; (c) have been advised by the Company in writing to consult with an
attorney of my choosing in connection with the Agreement, this Release [and the
information attached as Appendix I]; (d) fully understand the significance of
all of the terms and conditions of the Agreement, Release [and the information
attached as Appendix I], and have discussed them with my independent legal
counsel, or have had a reasonable opportunity to do so; (e) have had answered to
my satisfaction any questions I have asked with regard to the meaning and
significance of any of the provisions of the Agreement, this Release [and the
information attached as Appendix I]; and (f) am signing this Release voluntarily
and of my own free will and assent to all the terms and conditions contained
herein and contained in the Agreement and the Release.
              5.       I understand that I will have [twenty-one (21)]
[forty-five (45)] days from the date of receipt of this Release [and information
attached as Appendix I] to consider the terms and conditions of those documents.
I may accept this Release by signing and returning it to
                            . After executing this Release and returning it to
                          , I shall have seven (7) days (the "Revocation
Period") to revoke this Release by indicating my desire to do so in writing
delivered by no later than 5:00 p.m. on the seventh (7th) day following the date
I sign and return this Release. The effective date of this Release shall be the
eighth (8th) day following my signing and return of this Release. If the last
day of the Revocation Period falls on a Saturday, Sunday or holiday, the last
day of the Revocation Period will be deemed to be the next business day. In the
event I do not accept this Release, or in the event I revoke this Release during
the Revocation Period, my rights under the Agreement, this Release, including
but not limited to my rights to receive payments and other benefits from the
Company, shall be deemed automatically null and void.



Print
Name:                                                          Date:                                               
                        Employee

Signature:                                                
                        Employee


STATE OF NEW YORK   

)

 

) ss:

COUNTY OF               

)


                       On this        day of                    
                 , before me personally came                          to be
known and known to me to be the person described and who executed the foregoing
Release, and (s)he duly acknowledged to me that (s)he executed the same.

                                                         
                      Notary Public


ACCEPTANCE FORM AND RELEASE


Acceptance Form

:

I have read the Change of Control Protection Agreement, dated January 1, 2006
("Agreement") and the accompanying Release [and the information attached as
Appendix I] and hereby accept the benefits provided under the Agreement, subject
to the terms and conditions set forth in the Agreement and Release.



Print Name:                                     
             Date:                                    
                        Employee

Signature:                                                 
                       Employee

STATE OF NEW YORK   

)

 

) ss:

COUNTY OF               

)

                       On this         day of                   
                , before me personally came                       to be known
and known to me to be the person described and who executed the foregoing
Release, and (s)he duly acknowledged to me that (s)he executed the same.

                                                  
Notary Public